Exhibit 7
                             KEMNITZER, BARRON & KRIEG, LLP
                                           ATTORNEYS AT LAW
                                           www.kbklegal.com

KRISTIN KEMNITZER                                                                          OFFICE LOCATIONS:
42 MILLER AVENUE, THIRD FLOOR                                                                   MILL VALLEY
MILL VALLEY, CA 94941                                                                         SAN FRANCISCO
TELEPHONE: (415) 632-1900                                                                       LOS ANGELES
FACSIMILE: (415) 632-1901                                                                       SACRAMENTO
EMAIL: kristin@kbklegal.com
PLEASE NOTE NEW MAILING ADDRESS


                                          February 9, 2021

                             Kemnitzer Barron & Krieg LLP Resume

          Kemnitzer, Barron & Krieg, LLP specializes in consumer litigation, dedicating 100% of
  its practice to representing consumers against large institutions. KBK has extensive experience in
  consumer class action litigation, including having tried class actions to judgment.

                                  Current and Recent Class Actions
          KBK’s current and recent docket includes the following class actions:

      •   Buckingham v. Automotive Funding Group, et al.: Class action involving the Rees-
          Levering Automobile Sales Finance Act; Final Approval granted December 11, 2020.

      •   Diaz v. Safe Credit Union: Class action involving the Rees-Levering Automobile Sales
          Finance Act.

      •   Johnson v. Kia Motors Fin.: Class action involving the Rees-Levering Automobile Sales
          Finance Act; Preliminary Approval granted November 19, 2020.

      •   Lawson v. Ventura County Credit Union: Class action involving the Rees-Levering
          Automobile Sales Finance Act; Final Approval granted December 16, 2020.

      •   Autovest et al. v. Mabrey: Class action involving the Rees-Levering Automobile Sales
          Finance Act; Final Approval granted November 12, 2020.

      •   Marrero v. Safe 1 Credit Union: Class action involving the Rees-Levering Automobile
          Sales Finance Act.

      •   Mejia v. DACM, Inc.: Class action against a motorcycle dealership for violating the
          Rees-Levering Automobile Sales Finance Act’s “single-document rule,” effectively
          hiding the true terms of financing.

      •   Miliate v. San Diego House of Motorcycles, Inc.: Class action against a motorcycle
          dealership for violating the Rees-Levering Automobile Sales Finance Act’s “single-
          document rule,” effectively hiding the true terms of financing.

      •   Terteryan, et al. v. Nissan Motor Acceptance Corp.: Class action against automotive
          finance company in a case involving violations of the Telephone Communications
          Protection Act.
KBK Legal Firm Resume
February 9, 2021
2 of 8

   •   Toland v. Nationstar Mortgage LLC: Class action against mortgage servicer for
       violating California’s anti-deficiency statutes following the foreclosure or short sale of
       class members’ homes.

                                        Past Class Actions

        KBK attorneys have been appointed as lead counsel or co-lead counsel in over 250 class
actions. A list of some of these class actions is as follows:

       •      Ahsan v. Valencia Dodge, Civil No. 307512 (San Francisco Superior Court)
       •      Ally Financial, Inc. v. Lazrovich, et al., Civil No. 111CV195659 (Santa Clara
              Superior Court)
       •      Asabi v. Santander Consumer USA Inc. dba Drive Financial Services, Civil No.
              RG09443628 (Alameda Superior Court)
       •      Alta Vista Credit Union v. Campbell, et al., and Related Cross Action, Case No.:
              CIVDS1009450 (San Bernardino County Superior Court)
       •      Arguelles-Romero, et al. v. Americredit Financial Services, Inc., Civil No.
              BC410509 (Los Angeles Superior Court)
       •      Asabi v. A-L FINANCIAL Consumer USA Inc. dba Drive Financial Services, Civil
              No. RG09443628 (Alameda Superior Court)
       •      Assett Acceptance Corporation v. Niumalelega, Civil No. 03-424751 (San
              Francisco Superior Court)
       •      Baker v. GEMB, Inc. et al., Civil No. C10-05261SBA (United States District
              Court for the Norther District of California)
       •      Bang and Johnson v. United States Fidelity and Guaranty Co., et al., Civil No.
              RG06273805 (Alameda County Superior Court)
       •      Bank of Stockton v. Tolentino, et al., Civil No. CV 160904 (Santa Cruz Superior
              Court)
       •      Banks v. JP Morgan Chase, N.A., Civil No. RG12614875 (Alameda Superior
              Court)
       •      Bryan v. Franklin Capital Corp., Civil No. BC 340574 (Los Angeles Superior
              Court)
       •      Bohannan v. Professional Cycle Parts, Civil No. 34-2011-00108983 (Sacramento
              Superior Court)
       •      Buzenes v. Nuvell National Auto Finance LLC, Case No. BC407366 (Los Angeles
              Superior Court)
       •      California Community Credit Union v. Chapman, Case No. 34-2009-00054626
              (Sacramento County Superior Court)
       •      Campf v. Golden 1 Credit Union, Case No. 34-2018-00228285 (Sacramento
              County Superior Court)
       •      Cisneros v. American General Financial Services, Inc., Civil No. 3:11-cv-02869
              (Northern District of California)
       •      Cooperrider v. First Metropolitan Credit Union, Civil No. BC321978 (Alameda
              County Superior Court)
       •      Cordero, Rossana v. American Honda Finance Corporation Civil No. 531470
              (San Mateo County Superior Court)
       •      Cross v. Ford Motor Company, Civil No. BC281465 (Los Angeles Superior
              Court)
       •      Croxton v. Ford Motor Company, Civil No. MSC02-02311 (Contra Costa
              Superior Court)
       •      Dadian v. Westlake Services, Inc., Civil No. BC322765 (Los Angeles Superior
KBK Legal Firm Resume
February 9, 2021
3 of 8

            Court)
      •     DaimlerChrysler Financial Services Americas LLC v. Pryer, et al., Civil
            No. RIC 470466 (Riverside Superior Court)
      •     Davis v. Volvo Finance North America, Civil No. 03AS00938 (Sacramento
            Superior Court)
      •     Dawson v. Honda Financial Services, Civil No. RG 09443611 (Alameda Superior
            Court)
      •     DeLuca. Kevin v. Wescom Central Credit Union, Case No. BC472473 (Los
            Angeles County Superior Court)
      •     DePaula v. Green Tree Servicing LLC, Civil No. BC322375 (Los Angeles
            Superior Court)
      •     Dilsworth v. Kia Motors of America, Civil No. H 219121-0 (Alameda County
            Superior Court)
      •     Dixon v. County Financial Services, Inc., Civil No. RG10537949 (Alameda
            Superior Court)
      •     Estrada v. Beneficial California, Civil No. CV785139 (Santa Clara Superior
            Court)
      •     Eugene, et al. v. A-L Finacial Corp, Case No. 34-2011-00099541 (Sacramento
            County Superior Court)
      •     Fielder v. Mechanics Bank, Case No. BC721391 (Los Angeles County Superior
            Court)
      •     Fireside Bank v. Gonzalez (Santos), et al., and Related Cross-Action, Case No.
            BC 445836 (Los Angeles County Superior Court)
      •     Ford Motor Credit Co. v. O’Neal, et al., Civil No. 37-2007-00077225-CL-CL-SC
            (San Diego Superior Court)
      •     Foster v. Repossess Auto Sales, et al., Civil No. BC 386112 (Los Angeles
            Superior Court)
      •     Friedrichs v. BMW Financial Services, U.S.D.C. C08-4486 PJH (Northern
            District of California)
      •     Gitti v. Mercedes Benz Credit, Civil No. BC359251 (Los Angeles County
            Superior Court)
      •     Grans v. SAFE Credit Union, Case No. C11-02692 (Contra Costa Superior Court)
      •     Gonzalez v. Hayward Dodge, Civil No. H208451-4 (Alameda Superior Court)
      •     Graham v. DaimlerChrysler, Civil No. BC215624 (Los Angeles County Superior
            Court)
      •     Guillermo v. RLB, Inc., Civil No. 12878 (Solano Superior Court)
      •     Gutierrez v. Auto West, Inc., Civil No. 317755 (San Francisco Superior Court)
      •     Hamm v. Consumer Portfolio Services, Inc., et al, 34-2010-00081238
            (Sacramento Superior Court)
      •     Hardcastle v. Bank of Stockton, Case No. 34-2013-00148919 (Sacramento County
            Superior Court)
      •     Harrell v US Bancorp, Civil No. BC324881 (Los Angeles Superior Court)
      •     Jekowsky v. BMW of North America, LLC, Case No. cv-13-2158-JSW (N.D. Cal)
      •     Johnson, Caras, Larsen v. Hyundai Capital America d/b/a Kia Motors Finance,
            Civil No. BC565263 (Los Angeles Superior Court)
      •     Jones v. Centerone Financial Services, LLC, Case No. 3:14-CV-01673 SI
      •     King, Laura v. California Republic Bank, Case No. 30-2013-00655804-CU-BT-
            CXC (Orange County Superior Court)
      •     Lanier v. Infiniti Financial Services, Civil No. BC359250 (Los Angeles Superior
            Court)
      •     Leon v. Chase Chevrolet, Civil No. CV 004173 (San Joaquin Superior Court)
      •     Levasseur v. Westlake Motors, Civil No. 998204 (San Francisco Superior Court)
KBK Legal Firm Resume
February 9, 2021
4 of 8

      •     Liedorff v. Centerone Financial Services LLC, U.S.D.C. C 08-5455 MHP
            (Northern District of California)
      •     Lobel Financial Auto Cases, JCCP No. 4563 (Sacramento Superior Court)
      •     Macias v. General Motors, Civil No. 223837 (Ventura County Superior Court)
      •     Macias v. Allan Motor Company, Civil No. RG03114711 (Alameda Superior
            Court)
      •     Melendez v. K Street Finance, Inc. Civil No. 30-2014-00722412 (Orange County
            Superior Court)
      •     McCoy, et al. v. Alliant Credit Union, Civil No. RG 09-444283 (Alameda
            Superior Court)
      •     Meyer v. First City Credit Union, Civil No. BC386098 (Los Angeles Superior
            Court)
      •     Meza v. ACC Consumer Finance LLC, Civil No. RG094558893 (Alameda
            Superior Court)
      •     Mohammadi v. Chuck Obershaw Toyota, Civil No. 998205 (San Francisco
            Superior Court)
      •     Montes v. Kinecta Federal Credit Union, Civil No. 30-2015000789292 (Orange
            County Superior Court)
      •     Morrison v. Credit Acceptance Corp. No. C 10-00549 PHJ (N.D. California)
      •     Murillo v. All Building, Civil No. 01044014 (Santa Barbara Superior)
      •     Navarrette v. HSBC Auto Finance, Inc, Case No. 34-2008-00020740 (Sacramento
            County Superior Court)
      •     Nguyen v. AT&T Wireless Services, Inc., Civil No. 03AS06083 (Sacramento
            Superior Court)
      •     Novo Gradac v. Lithia Motors, Inc., Civil No. CO2-03574 (Contra Costa County
            Superior Court)
      •     Orizabal v. LBS Financial Credit Union, Civil No. (Los Angeles Superior Court)
      •     Pacific Service Credit Union v. Eugenia Aguilar Hernandez, et al., Case No.
            06ECG03625 JH (Fresno County Superior Court)
      •     Padilla v. Premier Auto Credit, et al., Case No. BC482350 (Los Angeles County
            Superior Court)
      •     Palacios v. Discount Finance Corp., et al., Case No. BC470675 (Los Angeles
            County Superior Court)
      •     Peña v. Modesto Toyota, Civil No. 991606 (San Francisco Superior Court)
      •     Peraza v. Nissan Motor Acceptance Corporation, Civil No. BC 201048 (Los
            Angeles Superior Court)
      •     Quality Financial, Inc. v. Castillo, et al., and Related Cross-Action, Case No.
            KC061825 (Los Angeles Superior Court)
      •     Ralston v. Wells Fargo Bank, Civil No. CGC04433286 (San Francisco Superior
            Court)
      •     Ramirez v. Balboa Thrift and Loan Association, and Related Actions (Martin v.
            Balboa), Case No. 37-2009-00099225-CU-BT-CTL (San Diego County Superior
            Court)
      •     Rhoades v. Gateway One Lending & Finance, LLC, Civil No. C16-00659 (Contra
            Costa Superior Court)
      •     Richardson v. Wells Fargo Auto Finance, Inc., Civil No.: CGC-08-481662 (San
            Francisco County Superior Court)
      •     Rodriguez v. Hyundai Motor Finance Company, Civil No.: 05CC05238 (Orange
            County Superior Court)
      •     Ruiz v. Credit Acceptance Corp., Civil No. BC 193888 (Los Angeles Superior
            Court)
      •     SafeAmerica Credit Union v. Marlyn Turla, et al. Civil No.: 106CV068292 (Santa
KBK Legal Firm Resume
February 9, 2021
5 of 8

            Clara Superior Court)
      •     Safe Credit Union v. Martin, et al., Civil No. 06AM05906 (Sacramento Superior
            Court)
      •     Salazar v. 1st Pacific Credit Union, Civil No. 06AS01213 (Sacramento Superior
            Court)
      •     Salimi v. BMW Financial Services, et al., Case No. C12-01754 JSW (N.D. Cal.)
      •     Santos v. Meriwest Credit Union, Civil No. RG09480463 (Alameda Superior
            Court)
      •     Serrano v. Chase Chrysler Plymouth, Civil No. CV 007771 (San Joaquin Superior
            Court)
      •     Shabestari v. MS Services, LLC, Civil No. 34-2017-00210831 (Sacramento
            Superior Court)
      •     Stephens v. Bay Federal Credit Union, Civil No. CGC-08-478197 (San Francisco
            Superior Court)
      •     Sutherland v. Santander Consumer USA, Inc., Case No. RG10507124 (Alameda
            County Superior Court)
      •     TK Credit Recovery v. Blaurock, and Related Cross-Action, Case No.
            RG13676609 (Alameda County Superior Court)
      •     TK Credit Recovery v. Macias, and Related Cross-Action, Case No. C14-00919
            (Contra Costa County Superior Court)
      •     Tolentino v. Bank of Stockton, Civil No. CV 160904 (Santa Cruz Superior Court)
      •     Tamayo v. Brainstorm, Civil No. C01-20386 JF (RS) (USDC-NDC)
      •     The Best Service Co. v. Skehan, Civil No. CGC01192657 (San Francisco Superior
            Court)
      •     United Auto Credit Corporation v. Mesngon, Civil No. HG14747897 (Alameda
            Superior Court)
      •     Villalpando v. South Bay Toyota, Civil No. 306599 (San Francisco Superior
            Court)
      •     Vitcov v. General Motors, Civil No. BC 179634 (Los Angeles Superior Court)
      •     Vitrano v. Santander Consumer USA Inc., Civil No. 2:13-cv-02492-AB-MRW
            (United States District Court for Central District of California)
      •     Walker (Tempestt) v. Westlake Financial Services, Civil No. BC436725 (Los
            Angeles Superior Court)
      •     Warsinske v. Bank of America, Civil No. 04-432072 (San Francisco Superior
            Court) (JCCP4378 – Los Angeles Superior Court)
      •     Washington v. Citizens Equity First Credit Union, Civil No. RG12636668
            (Alameda Superior Court)
      •     White v. Topaz Financial Services, LLC, et al., Case No. BC472910 (Los Angeles
            County Superior Court)
      •     Wiggins v. Heritage Community Credit Union, Civil No. 05AS02705 (Sacramento
            Superior Court)
      •     Williams v. Tidewater Finance Company, et al., Case No. BC487314 (Los
            Angeles County Superior Court)
      •     Willoughby v. DT Credit Corporation, Civil No. BC336262 (Los Angeles
            Superior Court)
      •     Wimberly v. Triad Financial Corporation, Civil No. 30-2008-00059511 (Orange
            County Superior Court)
      •     Yeh v. Nissan Motor Acceptance Corporation, Civil No. 768021 (Santa Clara
            Superior Court)
KBK Legal Firm Resume
February 9, 2021
6 of 8

       KBK attorneys have represented over 500,000 class members in consumer class actions,
have obtained waiver of over $3 billion in uncollectable debt, and have obtained recovery of over
$500 million for California consumers.

       KBK attorneys have argued before the California Supreme Court, the California Courts
of Appeals, the United State Courts of Appeals for the Ninth Circuit, the District of Columbia,
the Eleventh Circuit, and Superior and District Courts throughout the state.

                                      Published Appellate Cases

       KBK attorneys have thirty-nine published appellate decisions. Some of the reported cases
in which lawyers from KBK have been involved include the following:

       1.      Ibrahim v. Ford Motor Co. (1989) 214 Cal.App.3d 878 (Song-Beverly Act)
       2.      Kwan v. Mercedes-Benz (1994) 23 Cal.App.4th 174 (Song-Beverly Act)
       3.      Jensen v. BMW of N. Am. (1995) 36 Cal.App.4th 112 (Song-Beverly Act)
       4.      Music Acceptance v. Lofing (1995) 32 Cal.App.4th 61 (Song-Beverly Act)
       5.      Bank of Am. v. Lallana (1998) 19 Cal.4th 203 (Rees-Levering Act and Comm.
               Code)
       6.      Damian v. Tamondong (1998) 65 Cal.App.4th 1115 (Rees-Levering Act)
       7.      Joseph v. J.J. MacIntyre (2002) 238 F. Supp.2d 1158 (Fair Debt Collection)
       8.      Gutierrez v Autowest Dodge (2003) 114 Cal.App.4th 77 (Consumer Arbitration)
       9.      Joseph v. J.J. MacIntyre (2003) 281 F. Supp.2d 1156 (Fair Debt Collection)
       10.     Graham v. DaimlerChrysler (2004) 34 Cal.4th 553 (Private Attorney General
               Fees)
       11.     Fireside Bank v. Super. Ct. (2007) 40 Cal.4th 1069 (Rees-Levering Class Action)
       12.     Juarez v. Arcadia Fin. Ltd. (2007) 152 Cal.App.4th 889 (Rees-Levering)
       13.     Pintos v. Pacific Creditors Ass’n (9th Cir. 2009) 605 F.3d 665 (Fair Debt
               Collection)
       14.     Arguelles v. Americredit Fin. Servs. (2010) 184 Cal.App.4th 825 (Consumer
               Arbitration)
       15.     Medrazo v. Honda of N. Hollywood (2012) Cal.App.4th 1
       16.     Pierce v. W. Surety Co. (2012) 207 Cal.App.4th 83
       17.     Wohlgemuth v. Caterpillar Inc. (2012) 207 Cal. App. 4th 1252 (CCP §998)
       18.     Mejia v. DACM Inc. (2020) 54 Cal.App.5th 691 (Rees-Levering Act and
               Consumer Arbitration)

                                     Attorney Biographies

   A. Kristin Kemnitzer

       Kristin Kemnitzer is a co-managing Partner at Kemnitzer, Barron & Krieg. She earned
her B.A. with honors from Stanford University in 2006. She graduated from University of
California, Berkeley, School of Law in 2011 and was sworn in to the California Bar in December
2011.

        In 2009, Ms. Kemnitzer served as a judicial extern for the Honorable Randall R. Rader,
formerly Chief Judge of the United States Court of Appeals for the Federal Circuit. During law
school, she served as Senior Articles Editor of the Berkeley Technology Law Journal.
KBK Legal Firm Resume
February 9, 2021
7 of 8

       From 2011 until 2012, Ms. Kemnitzer was a litigation associate at the law firm Wilson,
Sonsini, Goodrich & Rosati in Palo Alto. While at Wilson Sonsini, she focused on Internet and
copyright litigation, and class action defense.

        Ms. Kemnitzer began working at Kemnitzer, Barron & Krieg in October 2012. She
responsible for all aspects of litigation including client interviews, drafting complaints, legal
research and analysis, motion practice, arbitration, mediation, depositions, arbitration, trial
preparation, and appellate practice. During her tenure at the firm, she has litigated over 200
cases, including dozens of class actions.

         Ms. Kemnitzer is involved in a number of consumer organizations, including the
National Consumer Law Center, the National Association of Consumer Advocates, Public Citizen,
Public Justice, and Consumer Attorneys of California.

        Ms. Kemnitzer has been an MCLE lecturer on various topics, including providing a legal
negotiations training to staff attorneys at Bay Area Legal Aid (2015), MCLE training on the
Rees-Levering Act at Bay Area Legal Aid (2019), MCLE training on the Rees-Levering Act at
Public Law Center (2019), and trainings on the Rees-Levering Act at Watsonville Law Center
(2019), Bay Area Legal Aid (2019), Public Law Center (2019), Housing and Economic Rights
Advocates (2020), and Public Counsel (2020). She was also a guest lecturer at the Practising
Law Institute in 2020 on a panel entitled “Helping Homeowners Facing Fair Lending Problems.”
She has also appeared on CBS News ConsumerWatch as a correspondent on consumer law
issues. Ms. Kemnitzer also been a guest lecturer at University of California, Hastings College of
Law. Finally, she has been a speaker at the National Consumer Law Center annual Consumer
Litigation Rights Conference in 2017, 2018, 2019, and 2020.

       Ms. Kemnitzer has published articles on consumer law in Law360 and Plaintiff
Magazine. She has also been responsible to editing chapters of the National Consumer Law
Center’s treatise on Warranty Law.

   B. Adam McNeile
        Adam McNeile is a managing partner at Kemnitzer, Barron & Krieg, devoting 100% of
his practice to consumer protection issues. Mr. McNeile earned his B.A. with honors from the
University of Southern California in 2008. Mr. McNeile graduated from the University of
California, Berkeley, School of Law in 2011.

         During law school, Mr. McNeile served as an Executive Editor of the Berkeley
Technology Law Journal. From 2011 until 2014, Mr. McNeile was an associate at the law firm
Sheppard, Mullin, Richter & Hampton, LLP, where he focused on bankruptcy litigation.
Mr. McNeile began working at Kemnitzer, Barron & Krieg in 2014. Mr. McNeile is responsible
for all aspects of litigation including client interviews, drafting complaints, legal research and
analysis, motion practice, arbitration, mediation, depositions, arbitration, trial preparation, and
appellate practice. During his tenure at the firm, he has litigated over 150 cases, including dozens
of class actions.

        Mr. McNeile is involved in a number of consumer organizations, including the National
Consumer Law Center, the National Association of Consumer Advocates, Public Citizen, Public
Justice, and the Marin County Bar Association.
KBK Legal Firm Resume
February 9, 2021
8 of 8


       Mr. McNeile have also been an MCLE lecturer on various topics, including the
following:

   •   2020 NCLC Consumer Rights Litigation Conference, Intro to Dealer Fraud
   •   2020 NACA Spring Training, Dealer Add-Ons Litigation
   •   2020 Berkeley Law Lecture, Running Your Own Law Firm
   •   2020 Housing and Economic Rights Advocates, MCLE training on the Rees-Levering
       Automobile Sales Finance Act
   •   2019 Public Law Center, MCLE training on the Rees-Levering Automobile Sales
       Finance Act
   •   2019 Bay Area Legal Aid, MCLE training on the Rees-Levering Automobile Sales
       Finance Act
   •   2018 NACA Auto Fraud Conference, Formal Discovery in Auto Fraud Cases
   •   2017 Guest Lecturer at UC Hastings Law School Consumer Law Seminar
   •   2015 Bay Area Legal Aid MCLE Negotiation Training
       Mr. McNeile has published articles on consumer law in Law360 and has been featured in
consumer news stories. Mr. McNeile has also been responsible for editing chapters of the
National Consumer Law Center’s treatises.
